EXHIBIT 99.3 Adeona Announces Additional $860,000 Grant for Oral Estriol Multiple Sclerosis Clinical Trial Number of Clinical Sites Doubled To Speed Enrollment Ann Arbor, MI,January 8, 2010, Adeona Pharmaceuticals, Inc., (AMEX:AEN - News), a specialty pharmaceutical company dedicated to the awareness, diagnosis, prevention and treatment of zinc deficiency and chronic copper toxicity in the mature population, announced today that the ongoing clinical trial of its Trimesta™ (oral estriol) drug candidate being conducted by Dr. Rhonda Voskuhl, Director, UCLA Multiple Sclerosis Program, UCLA Dept. of Neurology has received an additional $860,440 in grant funding through the American Recovery and Reinvestment Act. The current phase II/III clinical study is a double-blind, placebo-controlled trial taking place at sixteen sites in the US and will enroll up to 150 female Multiple Sclerosis (MS) patients. Investigators will administer Trimesta along with glatimer acetate (Copaxone®), an FDA approved therapy for MS, to women between the ages of 18-50 who have been recently diagnosed with relapsing-remitting MS. This ongoing clinical trial previously received a $5 million grant from the National Multiple Sclerosis Society (NMSS) in partnership with the National MS Society’s Southern California chapter, with support from the National Institutes of Health (NIH). According to Dr. Voskuhl, "This additional funding has already had a very positive impact on our trial. It has greatly increased the rate of enrollment by supporting the addition of 9 more clinical sites, bringing the total up to 16 sites across the US. We were extremely pleased that our trial was deemed important enough to be supplemented with these additional funds." Previous Phase II Clinical Trial Results in Relapsing Remitting Multiple Sclerosis Trimesta (oral estriol) has previously completed an initial 22-month, single-agent, crossover Phase I/II clinical trial in the US for the treatment of MS in relapsing remitting patients, with highly encouraging results. The results showed the total volume and number of enhancing pathogenic myelin lesions (established neuroimaging measurements of disease activity in MS) decreased during the treatment period as compared to a six-month pretreatment baseline period. The median total enhancing lesion volumes decreased by 79 percent (p0.02) and the number of lesions decreased by 82 percent (p0.09) within the first three months of treatment with Trimesta.Following a six-month drug holiday during which the patients weren’t on any drug therapies, Trimesta therapy was reinitiated during a four-month retreatment phase of this clinical trial.
